NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HAI SHAN HUANG,                                   No.     13-73306

              Petitioner,                          Agency No. A200-574-851

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Hai Shan Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and protection



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Huang’s and his witness’s testimony regarding

when they met and whether Huang attended a particular Falun Gong group practice

session. See id. at 1048 (adverse credibility determination reasonable under “the

totality of circumstances”). Huang’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence

of credible testimony, Huang’s withholding of removal claim fails. See Huang v.

Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      Substantial evidence also supports the agency’s denial of Huang’s CAT

claim because it was based on the same evidence found not credible, and Huang

does not point to any other evidence in the record that compels the conclusion that

it is more likely than not he would be tortured by or with the consent or




                                          2                                  13-73306
acquiescence of the government if returned to China. See Shrestha, 590 F.3d at

1048-49.

      PETITION FOR REVIEW DENIED.




                                        3                                 13-73306